Citation Nr: 0948210	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  97-33 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression, dementia, 
obsessive-compulsive disorder, and personality disorder. 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq. 


WITNESSES AT HEARING ON APPEAL

Veteran and his sister-in-law


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1955.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New Orleans, Louisiana, that denied the benefits 
sought on appeal.

In September 1999, the Board denied the service connection 
claims on appeal as not well grounded, and remanded the 
initial rating claims to the RO for additional development.  
The Veteran subsequently appealed the Board's decision to the 
Court of Appeals for Veterans Claims (Court).  On November 9, 
2000, the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000 were enacted, eliminating the well grounded 
standard and redefining VA's notice and duty to assist 
requirements.  On December 8, 2000, the Court vacated the 
Board's September 1999 decision pursuant to the Secretary's 
unopposed Motion for Partial Remand and to Stay Proceedings, 
in order to allow the Board consider the claim under the 
revised laws.

In November 2003 the matter again returned to the Board, and 
the Board remanded the claims for additional development.  
The matter was most recently remanded by the Board in April 
2008.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

Unfortunately, the record does not contain sufficient medical 
evidence for VA to make a decision on the claim; thus, a 
remand is required in order to obtain an appropriate VA 
examination of the Veteran and to determine the nature and 
etiology of his psychiatric disabilities.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran has a well documented history of psychiatric 
diagnoses, which include anxiety disorder, depression, 
dementia, obsessive-compulsive disorder, panic attacks, and 
posttraumatic stress disorder (PTSD).  He contends his 
psychiatric problems, and in particular his anxiety disorder, 
arose while on active duty.  For example, at his June 1999 
hearing the Veteran gave testimony about his first experience 
with a panic attack, which occurred while on active duty.  
The Veteran testified that he thought he was having a heart 
attack at the time, and that in the process of seeking 
medical attention it was discovered he was in violation of a 
restriction for leaving base, and his superiors presumed he 
was faking heart trouble to cover up the violation.  As 
previously noted, the Veteran is competent to testify to his 
symptoms at the time, and a service medical record from 
August 1952 documents this incident and the fact that the 
Veteran indeed, was not having a heart attack at the time.  
Additionally, the Veteran's wife submitted a letter of 
December 1997 in which she describes the Veteran's 
psychiatric symptoms during his time on active duty.  She was 
married to the Veteran while he was on active duty and is 
also competent to describe his symptoms.

Based on the foregoing, the Board remanded the Veteran's 
claim in April 2008 in order to obtain a VA examination and 
accompanying medical opinion.  Unfortunately, that opinion 
and examination, which was dated in September 2008 (with 
addenda dated in January 2009 and June 2009) is inadequate 
for purposes of determining whether service connection is 
warranted.  

First, in rendering her opinion, the VA examiner failed to 
review either the Veteran's service treatment records or the 
private medical records contained in the claims file- this is 
significant because the Veteran's claim, in part, is based on 
a showing of in-service treatment for heart 
trouble/palpitations (i.e., a panic attack), which he 
believes is an early manifestation of his psychiatric 
disorder(s).  Such records should be reviewed and considered 
when rendering a medical opinion relating to etiology.  
Moreover, the record contains voluminous private treatment 
records that are also pertinent to the Veteran's claim.  
These records should be reviewed/considered when rendering 
any medical opinion on the issue of a psychiatric disorder. 

Secondly, while the examiner provided diagnoses of dementia 
and PTSD, her medical opinion focused solely on the Veteran's 
anxiety (which she did not expressly diagnose) and its 
effects on the dementia and PTSD.  However, the issue of 
entitlement to service connection for PTSD was previously 
denied in a May 2004 unappealed rating decision; thus, it is 
not a component of the current appeal.  In addition, the 
examiner failed to identify whether any other anxiety 
disorder exists, (or anxiety disorder itself) and if so, 
whether the condition had its onset during service or is in 
any other way related to his active service.  Again, the 
Veteran has presented credible testimony that he experienced 
a panic attack episode while on active duty in 1952, and this 
is shown in the service treatment records.  This should be 
addressed by the examiner upon remand. 


Accordingly, the case is REMANDED for the following action:

1.	Afford the Veteran a VA examination to 
ascertain the nature and etiology of 
his current psychiatric disorders. Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing the following: 

a.	Does the Veteran have a current 
anxiety disorder (i.e., anxiety 
neurosis, OCD, panic disorder, 
generalized anxiety disorder, etc) 
which is separate and distinct 
from the diagnosed PTSD? 
b.	If yes, is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that any currently 
diagnosed psychiatric conditions 
had their onset during service or 
are in any other way causally 
related to his active service? 
c.	The examiner is specifically asked 
to address whether the Veteran's 
report of an in-service panic 
attack, which he claims was 
evidenced by the service treatment 
records as "heart trouble" in 
1952 was more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), a manifestation of any 
currently diagnosed psychiatric 
disorder? 

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Copies of 
all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, 
must be made available to the 
examiner.



2.	After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and 
the Veteran has been given adequate 
time to respond, readjudicate his 
claim.  If the claim remains denied, 
issue to the Veteran and his 
attorney/representative a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


